Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buthker (Patent No.: US 9,769,898).

Regarding Claim 1, Buthker teaches (see Figures 1-2 and 13) a breathing light adjusting method, comprising: determining a relation curve representing relationship between visual brightness and an electrical signal of a breathing light; equally dividing a visual brightness interval to obtain a plurality of brightness levels according to a brightness level limit (see Figure 2, col 5, lines 22-34), and determining an electrical signal value corresponding to each brightness level; determining a ratio between the electrical signal value corresponding to each brightness level and a maximum electrical signal value (col 4, lines 33-45; col 7, lines 58-60); and adjusting, according to the ratio between the electrical signal value corresponding to each brightness level and the maximum electrical signal value, a magnitude of an electrical signal value inputted into the breathing light (col 4, lines 20-28). 
Regarding Claim 3, Buthker teaches (see Figures 1-2 and 13) the method according to claim 1, wherein the adjusting, according to the ratio between the electrical signal value corresponding to each brightness level and the maximum electrical signal value, a magnitude of an electrical signal value inputted into the breathing light comprises: generating a pulse width modulation (PWM) duty cycle control signal corresponding to each brightness level, according to the ratio between the electrical signal value corresponding to each brightness level, the maximum electrical signal value and a period of a PWM signal (col 4, lines 60-65); and inputting the PWM duty cycle control signal corresponding to each brightness level into the breathing light sequentially, such that the breathing light presents a sequential change in brightness according to the brightness level (col 4, lines 35-47).
Regarding Claim 8, Buthker teaches, in Figures 1-2 and 13, a breathing light adjusting apparatus (col 6, lines 41-45; (…indicator lights…), comprising: a storage module (104), configured to store ratio data, wherein the ratio data is ratio data between an electrical signal value corresponding to each brightness level and a maximum electrical signal value (col 4, lines 33-45; col 7, lines 58-60), wherein the electrical signal value corresponding to each brightness level is obtained by equally dividing a visual brightness interval to obtain a plurality of brightness levels according to a brightness level limit (see 
Regarding Claim 20, Buthker teaches, in Figures 1-2 and 13, an electronic device (100), used for adjusting brightness of a breathing light (col 6, lines 41-45; (…indicator lights…), comprising: a processor (102); and a non-transitory memory (104) having processor-executable instructions stored thereon that, .

Allowable Subject Matter
Claims 2, 4-7 and 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, the cited prior art of record does not teach or fairly suggest a breathing light adjusting method wherein, along with the other claimed steps, determining a relation curve representing relationship between the visual brightness and the actual amount of luminescence of the breathing light; and determining the relation curve representing relationship between the visual brightness and the electrical signal, according to the relation curve representing relationship between the actual amount of luminescence and the electrical signal of the breathing light and, the relation curve representing relationship between the visual brightness and the actual amount of luminescence of the breathing light.
Regarding Claims 4-7, the cited prior art of record does not teach or fairly suggest a breathing light adjusting method wherein, along with the other claimed steps, the method further comprises: determining a first hold time of each brightness level according to a breathing cycle of the breathing light, as recited in claim 4.
Regarding Claim 9, the cited prior art of record does not teach or fairly suggest a breathing light adjusting apparatus wherein, along with the other claimed features, determining a relation curve representing relationship between the visual brightness and the actual amount of luminescence of the breathing light; and determining the relation curve representing relationship between the visual brightness and the electrical signal, according to the relation curve representing relationship between the actual amount of luminescence and the electrical signal of the breathing light and, the relation curve representing relationship between the visual brightness and the actual amount of luminescence of the breathing light.
Regarding Claims 10-19, the cited prior art of record does not teach or fairly suggest a breathing light adjusting apparatus comprising, along with the other claimed features, a configuration register; wherein the configuration register stores a period of a Pulse Width Modulation (PWM) signal; duty cycle calculating module, configured to read the period of the PWM signal from the configuration register, and generate a PWM duty cycle control signal corresponding to each brightness level according to the ratio data between the electrical signal value corresponding to each brightness level, the maximum electrical signal value and the period of the PWM signal, as recited in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896